FIFTH DIVISION
                              ELLINGTON, P. J.,
                           ANDREWS and BETHEL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  December 20, 2017




In the Court of Appeals of Georgia
 A17A1619. TAYLOR v. THE STATE.

      BETHEL, Judge.

      Anthony Bernard Taylor appeals from the denial of his motion for a new trial

after a jury convicted him of conspiracy to commit burglary, two counts of burglary

in the first degree, criminal damage to property in the first degree, battery, two counts

of home invasion in the first degree, armed robbery, aggravated assault, aggravated

assault with intent to rob, kidnapping, false imprisonment, and four counts of

possession of a weapon during the commission of a crime. . On appeal, Taylor argues

that the evidence presented by the State on a number of the charges was insufficient

to support a verdict of guilt beyond reasonable doubt. Taylor also argues that the

verdict rendered by the jury was decidedly and strongly against the weight of the

evidence and that the trial judge erred by not granting him a new trial on this basis.
Taylor argues that the evidence in the case was thus sufficiently close so as to warrant

the trial court’s exercise of its so-called “thirteenth juror” power pursuant to OCGA

§§ 5-5-20 and 5-5-21, and that the trial court erred by not granting him a new trial on

that basis. Finally, Taylor argues that the trial court erred by providing an erroneous

definition of the offense of possession of a weapon during a crime in its charge to the

jury. Because we find each of these enumerations to be without merit, we affirm.

         On appeal, the defendant “is no longer presumed innocent and all of the

evidence is to be viewed in the light most favorable to the jury verdict.” Batten v.

State, 295 Ga. 442, 443 (1) (761 SE2d 70) (2014) (citation omitted). So viewed, the

evidence shows that, on October 8, 2014, Clayton County police responded to a 9-1-1

call placed from an apartment complex in College Park. Upon arrival, at about 10:30

pm, the responding officer was met by the victim at the door of her apartment unit.

Upon entering the apartment, the officer noted that it appeared to have been

“rummaged through” and that things were tossed around, out of place, and out of

order.

         Earlier in the evening, Taylor and three accomplices had driven to the

apartment complex in a white Nissan Altima. One of the accomplices, the only



                                           2
female1 in the group, walked to the apartment unit rented by the victim and knocked

on the door, receiving no response from inside.

      At the time, the victim was in the apartment alone. She heard the knock at the

door just after she had finished taking a shower. After a second knock at the door, the

victim looked through the peephole in her door and saw a woman standing at the door

who she did not recognize. The victim ignored the knock on the door and turned to

go back to her bedroom. As she turned away from the door, her front door was

rammed open, striking her on the head and causing swelling to her forehead.

Immediately, three men ran through the doorway. Upon entering the apartment, the

men began screaming at the victim and demanding money while one of the men

pointed a handgun at her face.

      While one of the men held the victim at gunpoint at the door of the apartment,

the other two men began running through the apartment, again demanding money.

After closing the door to her apartment, the men demanded that the victim disarm her

security alarm, which had begun going off. After she complied, they dragged her at

gunpoint to the bathroom in the back of the apartment, pushed her to the floor, and

closed the door. Minutes later, the men returned to the bathroom and dragged the

      1
          The female accomplice testified that she regularly referred to Taylor as “Ant.”

                                            3
victim at gunpoint into the closet of her bedroom, shutting the door behind them.

Later, they opened the closet, pulled the victim from it, and threw her onto her bed.

They proceeded to ransack her closet, again demanding money. When the victim told

them she had no money, they found a trash bag and began throwing numerous items

in the room into it, Additionally, they dumped the contents of a jewelry box into the

bag and took clothes, shoes, and other items that were visible in the closet. The victim

testified that she was held at gunpoint while all of these items were taken.

      As they continued ransacking her room, the largest of the men began speaking

to one of the other men, referring to him as “Ant.” The victim stated that the man

referred to as “Ant” had been the one who held the gun directly in her face after the

men first came in the apartment and the one who ordered her into the bathroom. The

victim stated that “Ant” told her that if she called the police that he would come back

and kill her. “Ant” also told the victim to “tell your boyfriend to stop playing, I know

he has money in here, stop playing.”

      The victim testified that, as the men began to leave the apartment, “Ant” picked

up the victim’s television and carried it out of the apartment along with the victim’s

laptop computer and laptop bag. In addition to those items, upon inspection, the

victim later learned (and later reported to the police) that the men had taken her cell

                                           4
phone, purse, credit cards, work bag, a Pittsburgh Pirates baseball cap, a Playstation

3, jewelry, watches, and clothing.2

      After the men left her apartment, the victim saw a white compact sedan parked

outside. The female accomplice, who was seated in the driver seat of the car, later

testified that the men returned to the car carrying a television and some shoes. She

testified that one of the men had a gun tucked onto his pants when he returned to the

car. After the men placed the items they had taken from the victim’s apartment in the

car, the female accomplice drove the car away from the apartment complex.

      The victim called 9-1-1 from her neighbor’s apartment across the hall. She

provided descriptions of the men and the white vehicle to the responding officer and

also indicated that one of the men had been referred to as “Ant.” In a later report to

the police, she estimated that the total value of the items that were stolen was over

$20,000.

      Another witness who knew Taylor through a mutual acquaintance testified at

trial that Taylor regularly drove a white compact sedan. That witness identified

Taylor in a photo lineup and in court. Taylor’s former girlfriend also testified at trial

      2
        The victim’s neighbor from across the hall testified that, through her
peephole, she saw men emerging from the victim’s apartment with a television and
a bag that appeared to have belts and shoes in it.

                                           5
and stated that she and Taylor shared a white 2010 Nissan Altima. When asked if she

recognized the vehicle in a photograph taken from a security camera at the scene of

the incident, she responded, “It looks like mine.” She recalled that Taylor was driving

the car the day of the incident. Security videos at the apartment captured footage of

a white car entering and leaving the apartment complex around the time of the

incident. One of the camera angles captured the vehicle’s license plate number. The

vehicle was found to be registered to Taylor’s girlfriend.

      The victim spoke with police several times after this incident and participated

in several line-up identifications. In her trial testimony, she indicated that she

identified Taylor in one of the lineups. She indicated that Taylor was the person who

held the gun in her face during the incident.

      Another witness stated that, on the night of the incident, Taylor gave him a

credit card number (that belonged to neither Taylor or the witness) so that the witness

could pay a cell phone bill. That witness testified at trial that he had heard Taylor

referred to as “Ant,” and the witness referred to Taylor as “Ant” in his testimony.

      Another witness, whose boyfriend is Taylor’s cousin, testified that she had

previously heard Taylor referred to as “Ant.” That witness testified about text

messages she received from Taylor the day after the incident which contained a long

                                          6
series of digits, an expiration date, and a code. A subsequent message, sent from the

witness to Taylor, stated, “It’s not saying decline, it’s saying incorrect card info.” The

witness testified that she understood the message from Taylor to contain a credit card

number, with its accompanying expiration date and security code and that the card

associated with those numbers did not belong to her.

      Taylor’s former girlfriend testified that, the day following the incident, she saw

Taylor in his apartment with what appeared to be credit cards. She stated that she had

never seen those particular cards before.

      The victim told police investigators that she had several fraudulent charges on

the credit cards that were stolen. For one of the fraudulent charges, the email account

“ataylor810@yahoo.com” was listed in the order. That order was placed on October

9, 2014, the day after the incident. For each of the fraudulent charges that resulted in

goods being shipped, the goods were all sent to the same address. Tracking this

address prompted the police to construct the photo lineup that was presented to the

victim in which she identified Taylor. When the police searched Taylor’s apartment,

they found belts, a Pirates baseball hat, Playstation games, ID cards belonging to the

victim and her boyfriend, and a store receipt with the victim’s boyfriend’s name on

it in Taylor’s bedroom.

                                            7
      Taylor was arrested and participated in a series of interrogations while in police

custody. In one of those interviews, Taylor admitted to the police that he had been

involved in the invasion of the victim’s home, that he was present in her home on the

date of the incident, that he entered her home, that he had a gun, that he entered with

intent to burglarize the home, and that he stole numerous items from the victim.

Taylor admitted to police that he used the email address “ataylor810@yahoo.com”.

He also told the questioning officer that he did not expect anyone to be home when

he went to the victim’s apartment but that he and the other men went ahead with their

plans once they discovered the victim was home.

      Taylor was later indicted on numerous counts stemming from this incident.

Following his conviction, Taylor filed a motion for a new trial, asserting the same

grounds enumerated as error here. The trial court denied that motion, and this appeal

followed.

      1. Taylor first contends that the evidence presented by the State was

insufficient to support several of the counts for which he was convicted. For each of

the offenses for which Taylor was convicted, he claims that the State failed to

establish his role in the commission of the offenses. We disagree.



                                          8
      In addition to the victim’s identification of Taylor through a photo lineup and

an in-court identification, several other witnesses testified that they knew Taylor by

the nickname “Ant,” a name he was referred to as by one of his accomplices during

the incident. Because the victim’s testimony speaks directly to conduct by Taylor

during the incident (namely holding her at gunpoint, dragging her through the

apartment, making various demands of her, and taking items from the apartment), the

evidence presented at trial established both Taylor’s identity and specific acts he took

to effectuate the various crimes for which he was convicted. He also admitted to

participating in the incident when he was questioned by police. Because the State

established Taylor’s identity through this evidence, the jury was authorized to

determine the credibility of the witnesses and other evidence identifying him as well

as what weight should be given to those identifications. See Graham v. State, 337 Ga.

App. 193, 195 (1) (786 SE2d 857) (2016).

      The evidence presented was thus sufficient to satisfy the State’s threshold

burden of establishing Taylor’s identity. We now consider the sufficiency of the

evidence presented by the State for each count challenged by Taylor.3

      3
       Although Taylor was convicted of two counts of home invasion in the first
degree, his brief omits any discussion regarding the sufficiency of the evidence
presented by State in regard to those charges. We therefore have not considered the

                                           9
      (a) Taylor first challenges the sufficiency of the evidence presented by the State

in regard to his convictions for burglary in the first degree and conspiracy to commit

burglary. OCGA § 16-7-1 (b) provides in part that “[a] person commits the offense

of burglary in the first degree when, without authority and with the intent to commit

a felony or theft therein, he or she enters or remains within an occupied . . . dwelling

house of another or any building . . . or other such structure designed for use as the

dwelling of another.” OCGA § 16-4-8 provides that “[a] person commits the offense

of conspiracy to commit a crime when he together with one or more persons conspires

to commit any crime and any one or more of such persons does any overt act to effect

the object of the conspiracy.”

      In this case, the evidence established each element of the burglary offense. The

apartment where the robbery took place was not owned or leased by Taylor, and he

and his accomplices did not obtain the victim’s consent to enter. See Davis v. State,

326 Ga. App. 778, 778-80 (1) (757 SE2d 443) (2014) (evidence sufficient to support

burglary conviction where State established that defendant entered victim’s apartment

without her consent). Taylor confessed to police that he had entered the apartment



sufficiency of the evidence presented by the State on those charges and deem any
challenge to such evidence abandoned pursuant to Court of Appeals Rule 25 (c) (2).

                                          10
and had done so with intent to burglarize it. The apartment was occupied by the

victim at the time, and the evidence established that Taylor and his accomplices took

a number of items from the apartment.

      The evidence also satisfied each of the elements of conspiracy to commit the

burglary. “The State must show both an agreement and an act in furtherance of the

agreement to prove the existence of a conspiracy.” Thornton v. State, 331 Ga. App.

191, 197 (2) (770 SE2d 279) (2015) (citation omitted). The State did not present

direct evidence of a specific agreement between Taylor and his three accomplices to

burglarize the apartment.

      However, it is not necessary for the State to prove an express agreement;
      rather the State need only prove that two or more persons tacitly came
      to a mutual understanding to accomplish or to pursue a criminal
      objective. Further this tacit understanding may be proved by
      circumstantial evidence, inferred from the nature of the acts done, the
      relation of the parties, the interest of the alleged conspirators, and other
      circumstances.


Id. at 197 (2) (citations and punctuation omitted).

      Here, evidence established that Taylor acted in concert with three others to

effectuate the burglary, including arranging for the female accomplice to drive the

group to and from the apartment complex and making joint efforts to enter, ransack,

                                          11
and steal several items from the victim’s apartment. The evidence was thus sufficient

for the jury to infer a conspiracy between Taylor and his accomplices.

      (b) Taylor next challenges the sufficiency of the evidence presented by the

State on his conviction for criminal damage to property in the first degree. OCGA §

16-7-22 (a) provides, in relevant part, that “[a] person commits the offense of criminal

damage to property in the first degree when he . . . [k]nowingly and without authority

interferes with any property in a manner so as to endanger human life[.]”

      In this case, the indictment alleged that Taylor committed this offense by

kicking in the front door of the victim’s apartment in a manner so as to endanger her

life by causing violent contact with her. The evidence presented by the State

established that the door was violently forced open by Taylor and his accomplices and

that it struck the victim, immediately causing her head to swell.

      As this Court held in Carter v. State, 212 Ga. App. 139, 139 (441 SE2d 100)

(1994), this offense need not necessarily injure the owner of the damaged property

and can apply where the person who is endangered is an apartment tenant. As Carter

notes, “[c]riminal damage to property in the first degree is a crime against the State

involving the unauthorized interference with property in a manner that endangers

human life.” Carter, 212 Ga. App. at 139 (emphasis in original).

                                          12
      Our Supreme Court has construed the phrase “in a manner so as to endanger

human life” to mean “reckless endangerment rather than actual endangerment.” See

Carthern v. State, 272 Ga. 378, 381 (529 SE2d 617) (2000). The largest share of

cases construing OCGA § 16-7-22 (a)’s endangerment requirement have involved the

firing of guns or similar acts which result in some type of projectile entering or being

directed at a dwelling or motor vehicle.4 A number of other cases involved defendants

who set fire to buildings or objects within a building or who took steps to do so.5

      4
         See, e.g., Carthern v. State, 272 Ga. 378, 381 (529 SE2d 617) (2000)
(elements of OCGA § 16-7-22 (a) satisfied where defendant fired gun into apartment
where people were likely to be present); Waugh v. State, 263 Ga. 692, 693 (2) (437
SE2d 297) (1993) (evidence sufficient where defendant threw large rock from a
bridge into oncoming traffic); Craft v. State, 309 Ga. App. 698, 702 (3) (710 SE2d
891) (2011) (evidence sufficient where defendant fired gun at an inhabited apartment
building); Robinson v. State, 217 Ga. App. 832, 833-34 (2) (459 SE2d 588) (1995)
(evidence sufficient where defendant fired gun at vehicle and bullet struck rear tire
of the vehicle which was occupied by victim at the time). Cf. In re M.D.L., 271 Ga.
App. 738, 741 (1) (c) (610 SE2d 687) (2005) (evidence insufficient where defendant
fired gun into unoccupied automobile at 4:00 am and vehicle was not positioned in
such a way that there was a risk bullets would enter nearby residence).
      5
        See, e.g., Williams v. State, 329 Ga. App. 706, 710-11 (1) (c) (766 SE2d 474)
(2014) (evidence of danger to human life established due to severity of fire set by
defendant and its proximity to residences, business, and a gas station); Gooch v. State,
289 Ga. App. 74, 75 (1) (656 SE2d 214) (2007) (evidence sufficient where defendant
threw burning bed sheet onto victim’s bedroom floor); Robinson v. State, 288 Ga.
App. 219, 221-22 (2) (653 SE2d 810) (2007) (evidence sufficient where defendant
threatened to burn down restaurant and poured gasoline onto restaurant’s tables and
carpet). Cf. Loethen v. State, 158 Ga. App. 469, 471 (2) (280 SE2d 878) (1981)

                                          13
However, this statute’s reach is not limited to the narrow circumstances addressed by

our existing case law, as it proscribes any conduct which simultaneously damages

property of another while creating a risk to human life.

      Here, a rational trier of fact was authorized to find that the collective act of

Taylor and his accomplices, all adult men, of breaking down the door to the victim’s

apartment was taken without regard to any harm that such an act could cause to

anyone in the path of the door. Moreover, the jury was authorized to find that the door

was broken down with a measure of force sufficient that the life of anyone struck by

the door could have been jeopardized.6 There was thus sufficient evidence to support

Taylor’s conviction for criminal damage to property in the first degree.

      (c) Taylor next challenges the sufficiency of the evidence presented by the

State on his conviction for battery. OCGA § 16-5-23.1 (a) provides that “[a] person



(evidence insufficient under former OCGA 26-1501 (a) where defendant prisoner set
fire to mattress made of non-flammable material in a cell that only he occupied).
      6
          In affirming Taylor’s conviction on the facts before us, we note that not all
incidents involving the breaking of a door will support a conviction for criminal
damage to property in the first degree. However, because in this case the jury heard
the testimony of the victim who was struck by the door and was able to see in the
courtroom each of the men who were alleged to have rammed open the door, the jury,
as trier of fact, could determine whether the force applied by the three defendants was
sufficient to present a risk of death to anyone struck by the door.

                                          14
commits the offense of battery when he or she intentionally causes . . . visible bodily

harm to another.” OCGA § 16-5-23.1 (b) goes on to provide that “[a]s used in this

Code section, the term ‘visible bodily harm’ means bodily harm capable of being

perceived by a person other than the victim and may include, but is not limited to,

substantially blackened eyes, substantially swollen lips or other facial or body parts,

or substantial bruises to body parts.”

      In this case, the indictment alleged, and the evidence established, that Taylor

and his accomplices committed this act by kicking down the door to the victim’s

apartment and causing injury to her head. The evidence established that the victim

suffered swelling on her head as the result of that contact. The evidence was therefore

sufficient to establish each element of battery.

      (d) Taylor next challenges the sufficiency of the evidence presented by the

State on his conviction for armed robbery. OCGA § 16-8-41 (a) provides that “[a]

person commits the offense of armed robbery when, with intent to commit theft, he

or she takes property of another from the person or the immediate presence of another

by use of an offensive weapon[.]”

      Here, while in police custody, Taylor admitted to entering the victim’s

apartment with intent to burglarize the apartment. While inside, Taylor and his

                                          15
accomplices made repeated demands for money from the victim. The evidence also

established that numerous articles of property owned by the victim and her boyfriend

were taken from the apartment, including a television, credit cards, clothing, jewelry,

and other items, many of which were recovered from Taylor’s residence by the police.

Taylor also admitted to police that he had stolen items from the apartment. Moreover,

the evidence established that Taylor was in possession of a handgun and that he held

the victim at gun point while the robbery of the victim’s apartment was effectuated.

The evidence was thus sufficient to support Taylor’s conviction for armed robbery.

      (e) Taylor next challenges the sufficiency of the evidence presented by the

State on his convictions for aggravated assault and aggravated assault with intent to

rob. OCGA § 16-5-21 (a) (1) provides that “[a] person commits the offense of

aggravated assault when he or she assaults . . . [w]ith intent to . . . rob . . . [w]ith a

deadly weapon[.]” OCGA § 16-5-20 (a) provides that a person commits the offense

of assault “when he or she . . . [c]ommits an act which places another in reasonable

apprehension of immediately receiving a violent injury.”

      In this case, the evidence establishes that Taylor utilized a firearm, a deadly

weapon, to hold the victim in place while he and others effectuated a robbery of her

apartment. The jury was authorized to find that the act of holding her at gunpoint

                                           16
placed her in reasonable apprehension of immediately receiving a violent injury and

that the act was done with the intent to rob the victim. The evidence thus established

each of the elements of the offense of aggravated assault. See Ford-Calhoun v. State,

327 Ga. App. 835, 836 (1) (a) (i) (761 SE2d 388) (2014) (evidence sufficient to

support conviction for aggravated assault where defendant pointed gun at victim

while demanding money).

      (f) Taylor next challenges the sufficiency of the evidence presented by the State

on his conviction for false imprisonment. OCGA § 16-5-41 (a) provides that “[a]

person commits the offense of false imprisonment when, in violation of the personal

liberty of another, he arrests, confines, or detains such person without legal

authority.” This Court has recently expressed its understanding of the word “confine”

to mean “holding one within a location or keeping one within certain limits.” See

Moore v. State, 340 Ga. App. 151, 154 (2) n.2 (796 SE2d 754) (2017) (citation

omitted). Here, the evidence was sufficient to support Taylor’s conviction for this

offense, as he held the victim at gun point in various places inside the apartment and

did not permit her to leave. “To sustain a conviction for false imprisonment, the State

must show evidence of an arrest, confinement, or detention, and detention for a brief

amount of time is sufficient. It is for the jury to decide if the detention amounted to

                                          17
false imprisonment.” Id. at 154 (citations and punctuation omitted). As the State

satisfied the burden of establishing confinement of the victim by Taylor and his

accomplices, there was sufficient evidence to support his conviction for this offense.

      (g) Taylor next challenges the sufficiency of the evidence presented by the

State on his conviction for kidnapping. OCGA § 16-5-40 (a) provides that “[a] person

commits the offense of kidnapping when such person abducts or steals away another

person without lawful authority or warrant and holds such other person against his

or her will.” This Court has explained that “[t]he only difference between kidnapping

and false imprisonment is the element of asportation.” Curtis v. State, 310 Ga. App.

782, 787 (2) (714 SE2d 666) (2011). With regard to asportation, OCGA § 16-5-40 (b)

provides that

      [S]light movement shall be sufficient; provided, however, that any such
      slight movement of another person which occurs while in the
      commission of any other offense shall not constitute the offense of
      kidnapping if such movement is merely incidental to such other offense
      . . . Movement shall not be considered merely incidental to another
      offense if it . . . [c]onceals or isolates the victim . . . [m]akes the
      commission of the other offense substantially easier . . . [l]essens the
      risk of detection; or [i]s for the purpose of avoiding apprehension.




                                         18
      In this case, the evidence established that Taylor first held the victim at gun

point near the front door of her apartment. As Taylor’s accomplices ransacked the

apartment, the victim was moved from the front doorway to the bathroom and later

to the bedroom, each time at gunpoint. After moving her from the doorway and

forcing her to disable her security alarm, one of the perpetrators propped the front

door back into place.

      By moving the victim away from the doorway and into interior rooms of the

apartment, Taylor and his accomplices concealed and isolated her from anyone that

would have happened by the door to the apartment at the time. Such movement, along

with forcing her to disable the security alarm, also reduced the likelihood that their

acts would be detected while they continued to ransack the apartment. The act of

moving the victim also aided in the ongoing robbery of the victim’s apartment, as the

perpetrators could remain together and more easily communicate and coordinate their

efforts from the same room of the apartment while asking the victim about the

location of money and other items. Thus, because the evidence established that the

victim was moved and that such movement was not merely incidental, the evidence

was sufficient to support Taylor’s conviction for kidnapping. See White v. State, 332

Ga. App. 495, 498-99 (2) (c) (773 SE2d 448) (2015) (evidence sufficient where jury

                                         19
could infer that movement of victim to a different room in the house was for purpose

of isolating victim); cf. Gonzales v. Hart, 297 Ga. 670, 673-74 (777 SE2d 456) (2015)

(evidence insufficient to support kidnapping conviction where defendant grabbed

victim by hair and threw her against bedroom wall during domestic dispute, as act

was inseparable from act of family violence battery committed by defendant).

      (h) Taylor next challenges the sufficiency of the evidence presented by the

State on each of his four convictions for possession of a weapon during the

commission of a crime. OCGA § 16-11-106 (b) provides, in relevant part, that “[a]ny

person who shall have on or within arm’s reach of his or her person a firearm or a

knife having a blade of three or more inches in length during the commission of, or

the attempt to commit . . . [a]ny crime against or involving the person of another . .

. [t]he unlawful entry into a building [or a] theft from a building . . . and which crime

is a felony, commits a felony[.]” Here, the predicate offenses were armed robbery,

aggravated assault, burglary in the first degree, and home invasion.

      As noted above, the State presented sufficient evidence to establish that Taylor

committed the offenses of armed robbery, aggravated assault, and burglary in the first




                                           20
degree. He has not challenged the sufficiency of the evidence presented against him

on his charge for home invasion. Each of the predicate offenses are felonies.7

      The testimony of the victim established that Taylor was in possession of a

firearm when he entered the victim’s apartment, that he remained in possession of that

firearm throughout the incident, and that he held her at gunpoint at various locations

in the apartment as the incident transpired. The evidence was thus sufficient to

establish that Taylor was in possession of the handgun while each of the predicate

offenses were committed. See Hardy v. State, 293 Ga. App. 265, 266-67 (1) (666

SE2d 730) (2008) (noting that testimony of either the victim or other eyewitnesses

alone sufficed to establish defendant’s possession of gun during commission of

predicate felony); OCGA § 24-14-8 (providing that “[t]he testimony of a single

witness is generally sufficient to establish a fact” except in certain situations not

implicated here).




      7
       See OCGA § 16-5-21 (b) (providing that penalty for aggravated assault is one
to twenty years imprisonment); OCGA § 16-7-1 (b) (providing that first degree
burglary is a felony); OCGA § 16-7-5 (d) (providing for felony punishments for home
invasion); OCGA 16-8-41 (b) (providing for punishment of armed robbery of ten to
twenty years imprisonment); see also OCGA § 16-1-3 (5) (defining “felony” as “any
crime punishable . . . by imprisonment for more than 12 months.”).

                                         21
       2. Taylor next contends that the trial court erred by denying his motion for a

new trial because the jury’s verdict was decidedly and strongly against the weight of

the evidence. Taylor argues that the trial court erred by not exercising its discretion

as the “thirteenth juror” and granting him a new trial pursuant to OCGA §§ 5-5-20

and 5-5-21. Even when the evidence is legally sufficient to sustain a conviction, a

trial judge may grant a new trial if the verdict of the jury is “contrary to . . . the

principles of justice and equity,” OCGA § 5-5-20, or if the verdict is “decidedly and

strongly against the weight of the evidence.” OCGA § 5-5-21. When properly raised

in a timely motion, these grounds for a new trial—commonly known as the “general

grounds”—require the trial judge to exercise a broad discretion to sit as a “thirteenth

juror.” Id. at 769.

       “A trial court reviewing a motion for new trial based on these grounds has a

duty to exercise its discretion and weigh the evidence and consider the credibility of

the witnesses.” Choisnet v. State, 292 Ga. 860, 861 (742 SE2d 476) (2013) (citation

omitted). If the trial court performs this duty, then we have no basis for reviewing the

court’s decision, as “such a decision is one that is solely within the discretion of the

trial court.” Dixon v. State, 341 Ga. App. 255, 264 (2) (b) (800 SE2d 11) (2017)

(citation omitted). “On appeal from the trial court’s denial of a motion for a new trial

                                          22
on the general grounds set forth in OCGA §§ 5-5-20 . . . or 5-5-21 . . . the appellate

court has no discretion to grant a new trial on that ground; we can only review the

evidence to determine if there is any evidence to support the verdict.” Morrison v.

Kicklighter, 329 Ga. App. 630, 631 (1) (765 SE2d 774) (2014) (citations and

punctuation omitted).

      As set forth fully in Division 1, supra, the evidence presented by the State at

trial was sufficient to support each of the convictions challenged by Taylor in this

appeal. Moreover, the record reflects that the trial court properly weighed the

evidence presented at trial and therefore did not abuse its discretion by denying

Taylor’s motion for a new trial on these grounds.

      3. Finally, Taylor contends that the trial court erred by providing an erroneous

definition of the offense of possession of a weapon during a crime when it instructed

the jury. We find no error here.

      We review the jury instructions at issue in this case for plain error, as Taylor

did not object below. See Henderson v. State, 333 Ga. App. 759, 760 (1) (777 SE2d

48) (2015) (citing OCGA § 17-8-58 (b) and noting that the failure to object regarding

a jury instruction at trial precludes appellate review unless “the jury charge

constitutes plain error which affects substantial rights of the parties”).

                                          23
      As noted in Division 1 (h), supra, OCGA § 16-11-106 (b) provides, in relevant

part, that “[a]ny person who shall have on or within arm’s reach of his or her person

a firearm . . . during the commission of, or the attempt to commit . . . [a]ny crime

against or involving the person of another . . . [t]he unlawful entry into a building [or

a] theft from a building . . . and which crime is a felony, commits a felony[.]” Each

of the four counts in the indictment alleging that Taylor was in possession of a

weapon during the commission of a crime alleged that he had within arm’s reach of

his person a firearm during the commission of the crimes of armed robbery,

aggravated assault, burglary in the first degree, and home invasion. The language in

those counts of the indictment tracked, without omission, the relevant language of

OCGA § 16-11-106 (b).

      The trial court’s instruction also conformed to the language of the indictment

and the evidence presented at trial. In instructing the jury, the trial court stated that

“[a] person commits the offense of a possession of a firearm during the commission

of a crime, when the person has on or within arms reach of his person, a firearm

during the commission of or any attempt to commit a felony, which is any crime

against or involving the person of another. The offenses of home invasion, aggravated

assault, armed robbery, and burglary are felonies under the laws of this State[.]”

                                           24
Taylor argues that, by designating this offense as the “possession of a firearm during

the commission of a felony” rather than as “possession of a weapon during the

commission of a felony” the trial judge’s instruction misstated the law. We disagree.

      In criminal cases, jury instructions must be tailored to fit the allegations
      in the indictment and the evidence admitted at trial. If a jury charge
      recites the entire definition of a crime and the indictment does not, there
      is a reasonable probability that the deviation violated the accused’s due
      process rights by resulting in a conviction of a crime committed in a
      manner not charged in the indictment.


Hopkins v. State, 255 Ga. App. 202, 205 (2) (564 SE2d 805) (2002) (punctuation and

footnote omitted). In this case, because neither the indictment nor the evidence

presented by the State suggested that Taylor had been in possession of any type of

weapon other than a firearm, the trial court’s charge was properly tailored to the

indictment and the evidence presented. That the judge referred to the offense as

“possession of a firearm” only reinforced to the jury that the State’s theory of the

charges was based solely on Taylor’s alleged possession of a handgun, as testified to

by the victim. Accordingly, we find no error here.

      Judgment affirmed. Ellington, P. J., and Andrews, J., concur.




                                          25